Citation Nr: 0910102	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  97-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus as caused by VA medical treatment.  



REPRESENTATION

Appellant represented by:	Sid Hughes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971 and from October 1974 to April 1976.  

This appeal arises from a June 2007 rating decision of the 
VARO which denied compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus.  The issues concerning service connection 
for post traumatic stress disorder, a low back disorder, and 
an increased rating for pes planus are addressed in a 
separate document since the veteran's representation as to 
those issues is a service organization.  

The Board remanded the claims in July 2008 to afford the 
Veteran a hearing before a Veteran's Law Judge at the RO.  


FINDING OF FACT

The Veteran's diabetes mellitus, Type II, was diagnosed prior 
to the date Zyprexa was prescribed for treatment of his 
psychiatric symptoms at a VA facility.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the veteran was sent a correspondence which 
satisfied VA's notice requirements.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claim and subject appropriate opinions 
obtained.   The Veteran has been afforded two hearings before 
Veterans Law Judges.  

III.  Compensation Under 38 U.S.C.A. § 1151 for Diabetes 
Mellitus, II

Relevant Laws and Regulations.  Compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful  
misconduct and:  (1) the disability or death was caused by 
hospital care,  medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

Applicable regulations provide that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death. 
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.   

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361 (2008).  

Factual Background and Analysis.  The evidence clearly 
demonstrates the Veteran was treated at a VA facility for 
psychiatric symptoms.  The Veteran contends that he developed 
diabetes mellitus, Type II, as a result of taking Zyprexa, 
generic name Olanzapine, to treat his psychiatric disorder.  
In support of his claim he has submitted medical literature 
that indicates development of diabetes mellitus can be a side 
effect of taking Olanzapine.  He also asserts that his 
participation in a class action settlement agreement offered 
to those who had taken Olanzapine and have diabetes 
mellitus(DMII), type II, demonstrates he developed DMII 
because VA care providers prescribed Olanzapine treatment.  

The regulations provide that to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the medical 
treatment with that subsequent to VA treatment.  Not only has 
the Board reviewed the medical records, VA requested that a 
physician review the record to determine when the Veteran's 
diabetes mellitus was first diagnosed, and to obtain a 
medical opinion as to whether treatment with Olanzapine 
caused the Veteran to develop DMII.  

There is no question the medical literature has established a 
causal connection between Olanzapine and the development of 
DMII.  The question is whether the Veteran's DMII was caused 
by his VA prescribed Olanzapine.  The chronology of events is 
the most probative evidence in this case.  The pertinent 
facts are the onset date of the Veteran's DMII and the date 
of commencement of treatment with Olanzapine.  

There is no question that Olanzapine was first prescribed for 
the Veteran by VA in December 1997.  The dispute in this case 
is whether the Veteran's diabetes mellitus had its onset 
prior to December 1997 or after December 1997.  In this 
regard, September 25, 1996 VA podiatry clinic notes 
addressing the veteran's foot pain complaints reflect the 
presence of diabetes.  "Diabetic (Insulin)" is written on 
the report.  Likewise, an initial evaluation report from the 
VA Foot Preservation/Shoe Modification Clinic dated December 
11, 1996, includes an entry to reflect the duration of 
diabetes, and it shows the veteran was characterized as "NEW 
ONSET."    

Two VA examiners reviewed the claims folder to determine when 
diabetes mellitus had its onset.  The VA examiner in June 
2007, stated it first had its onset in 1995, and therefore 
the Veteran's DMII was not caused by Zyprexa.  In October 
2006 a VA examiner stated that the Veteran's diabetes 
mellitus had its onset in 2000, and there was a 50/50 percent 
change it had been caused by Zyprexa.  

The June 2007 opinion is based on a notation of history 
dating diagnosis of DMII to 1995 in a 2004 VA record.  The 
October 2006 VA opinion is clearly erroneous as there is 
evidence of treatment for diabetes mellitus long before 2000.  
December 1998 VA records also note treatment for DMII.  

The Board has placed the greatest weight on the 
contemporaneous medical records dated in September 1996 and 
December 1996 that indicate the Veteran was diabetic.  That 
history is also recorded in the VA Problem list as diabetes 
mellitus dating from September 25, 1996.  That is more than 
one year prior to the first VA treatment of the Veteran with 
Zyprexa documented in the medical record in December 1997.  

The contemporaneous record is of greater weight than the 
Veteran's testimony.  As is noted above the Veteran's memory 
and recall of events is questionable.  The Veteran's 
statements regarding his "stories about Vietnam" raise 
grave questions as to his credibility.  

As to the medical literature and settlement of the class 
action suit against the drug company who produced Zyprexa, 
that appears irrelevant as the presence of diabetes was 
documented prior to the Veteran's use of this drug.  

The Board notes the Veteran submitted a statement in January 
2007 "amending his claim for a compensable evaluation for 
diabetes mellitus" as a result of prolonged use of Seroquel, 
prescribe by VA.  The Veteran did not submit any evidence to 
support this contention.  There is nothing in the claims 
folder that indicates any relationship between the Veteran's 
DMII and Seroquel.  

As the chronological record demonstrates the onset of DMII 
prior to the administration of Zyprexa (Olanzapine), the 
evidence does not indicate the Veteran developed DMII as a 
result of his VA treatment.  As no additional disability has 
been linked to VA's treatment of the Veteran with Zyprexa, 
compensation under 38 U.S.C.A. § 1151 may not be provided.  
The preponderance of the evidence is against the claim for 
compensation for DMII, under 38 U.S.C.A. § 1151.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


